DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 06/14/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103—New by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Abe et al. teaches “an oral composition and a confection” (chewable confectionary) (Abstract).  The composition comprises “at least three ingredients: cinnamon, low molecular proanthocyanidin, and menthol” (plant materials) (Abstract).
	“The cinnamon used in the present invention is a spice that contains cinnamaldehyde” and “may be in the form of a cinnamon powder” (grounded particulate plant materials) (p. 3, para. [0049]).
	The “concentrations of cinnamon, low molecular proanthocyanidin, and menthol can reach 70 µg/mL or more, 125 µg/mL or more, and 50 µg/mL or more, respectively, at a local site where the effect is to be expected” (p. 3, para. [0060]). 
Since the amount of cinnamon powder can be 70 µg/mL or more, it would have been obvious to have 0.5% or greater by weight of unprocessed grounded particulate plant materials, as per claim 1, 6.
	As a confection, the compositions can be “formed into a candy piece, a chewing gum, a troche, a gummy candy piece, or a tablet” (p. 4, para. [0071]). 
	The prior art teaches a specific embodiment of additive content for the compositions (p. 5, Table 1, Composition B) comprising 2.8 mg/mL (0.28%) cinnamon powder, 5.0 mg/mL (0.5%) Oligonol [proanthocyanidin], and 2.0 mg/ml (0.2%).  
	This embodiment was combined with a sweetener and an emulsifier “then formed into 4 g pieces of candy” (chewable confectionary with a chewable base) (p. 6, Example 3, para. [0085]).

	Abe et al. does not teach wherein the sweetener is allulose.

	Chakraborty et al. provides a review of artificial sweeteners.  
Chakraborty et al. teaches D-psicose (a.k.a. allulose) an epimer of D-fructose “is a rare sugar” having “70% of the sweetness of sucrose and has a higher solubility that makes it easy to use for food processing” (p. 616, right column, 1st paragraph).  
The D-psicose of Chakraborty et al. “increases the antioxidant property of the food products” and “food products containing D-psicose maintain a high level of antioxidant effect over a long period of storage and extend food storage time” (Id at 2nd paragraph).  It also “gives proper sweetness, smooth texture, desirable mouthfeel and great self-stability to food products” (Id.).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use allulose as the sweetener in the confections of Abe et al. for the advantages taught in Chakraborty et al., namely, increased antioxidant property, extension of food storage time, proper sweetness, smooth texture, and desirable mouthfeel. 
Since no other sweetener is required for the compositions of Abe et al. it would have been obvious for the sweetener to consist essentially of allulose, as per claim 2.  It would have also been obvious to optimize a range, as per claim 3, consistent with the advantages taught in Chakraborty et al.
Given the antioxidant property of allulose, the property of having an antioxidant capacity of at least 1,500 uM Trolox equivalents per gram would have been implicit.

2) Claims 5, 7-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al., (US 2016/0346171) in view of Chakraborty et al., (J Food Sci Technol, 2014)  as applied to claims 1-4, 6, 10, 12-14, 20-22  above, and further in view of Kabse et al. (US 2015/0264958).
The combination of Chakraborty et al. and Abe et al., which is taught above, differs from claims 5, 7-9, 11, insofar as it does not teach nutmeg, allspice, basil or a particle size from 0.4mm to 1.5 mm.

Kabse et al. teaches chewing gum products (Abstract) comprising “flavoring agents . . . in many distinct physical forms” including “liquid and/or dried forms”, wherein the “natural flavoring agent can have a particle size about 3 micrometers to 2 millimeters” and may be present “in an amount of about 0.01 to about 30 weight percent” (p. 8, para. [0068]).
Suitable flavoring agents include “allspice” and “nutmeg, basil, marjoram, rosemary” (Id. at para. [0067]).

It is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicants filing to add basil, allspice and nutmeg as flavorants in the chewing gum of 
Generally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Since the claimed since range for flavor particles lies inside the range disclosed by the Kabse et al. a prima facie case of obviousness exists.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Morello (www.leaf.tv, published Jul. 8, 2014).  Morello is pertinent for teaching how to make cinnamon powder.  Morello teaches, “Cinnamon sticks are a spice taken from the bark of the tropical evergreen. . . . These are ground into the familiar cinnamon powder used in cooking and baking” (first pargraph).



Response to Arguments
Applicant’s argument is moot at this time in view of the new grounds of rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 

Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612